OPINION — AG — ** TAX LIABILITY — STATE AGENCY ** NEITHER THE OKLAHOMA PLANNING AND RESOUCES BOARD NOR ANY OTHER OFFICER, BOARD MEMBER, EMPLOYEE OR COMMISSION OF THE STATE OF OKLAHOMA MAY LEGALLY PAY THE 1953 TAXES AGAINST LAND (REAL ESTATE, REAL PROPERTY) HEREINABOVE DESCRIBED, OR REDEEM SUCH LAND FROM APPARENT LIEN OF A TAX CERTIFICATE INVOLVING THE 1953 TAXES AGAINST SAID LAND. (STATE PROPERTY IS EXEMPT FROM STATE TAXES UNDER ARTICLE X, SECTION 6, ACQUIRED TITLE, PURCHASED LAND) CITE: 68 Ohio St. 15.1 [68-15.1], 68 Ohio St. 224 [68-224] (JAMES C. HARKIN)